Title: From Thomas Jefferson to J. Phillipe Reibelt, 22 December 1807
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                        
                            Sir
                            
                            Washington Dec. 22. 07.
                        
                        Your favor of Oct. 25. with the seed of the wild Estragon came to hand last night for which I now return you
                            my thanks. the inclosed duplicate of my letter of Aug. 12. written from Monticello, will explain to you why your letter of
                            Mar. 12. could not be answered until I returned to Monticello where I had left Parkyns’s designs of gardens, and that I
                            then inclosed them to you with the letter. this package I put under cover to Govr. Claiborne, as well as I recollect, tho’
                            I say so from memory only. however the letter & Parkyns were then sent on by mail, and altho’ from Aug. 12. to Oct. 25.
                            seems long for the letter to have been on it’s passage, yet when I observe that yours of Oct. 25. has been to Dec. 21.
                            getting here, I have a hope that you recieved mine with Parkyns soon after the date of yours. should it have miscarried,
                            it will give me the most sincere regret, as it cannot be replaced in this country, and the study & practice of his
                            designs might have been the source of great pleasure to you in your retirement. I hope however you have recieved it, and
                            that you are enjoying the pleasures of rural improvement, which, speaking from my own feelings, are the least chequered by
                            the wayward occurrences of life. wishing you every possible felicity I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    